NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                              JUL 29 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
RAYMOND VALLEJO,                                  No. 13-55689

              Petitioner - Appellant,             D.C. No. 2:11-cv-01840-PSG-OP

 v.
                                                  MEMORANDUM*
M. D. MCDONALD,

              Respondent - Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                              Submitted June 7, 2016**
                                Pasadena, California

Before: FERNANDEZ, RAWLINSON, and BEA, Circuit Judges.

      Petitioner-Appellant Raymond Vallejo (Vallejo) appeals the district court’s

denial of his habeas petition. Following a jury trial, Vallejo was convicted of first




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
degree murder as an aider and abettor. Vallejo asserts that the prosecution

presented insufficient evidence to support a guilty verdict.

      The California Supreme Court reasonably determined that a rational jury

could conclude, based on the facts of the case, that the murder of Eddie Barba was

a reasonably foreseeable consequence of the preceding gang fight. See People v.

Prettyman, 926 P.2d 1013, 1020 (Cal. 1996) (“An aider and abettor is liable not

only for the offense he intended to facilitate . . . , but also of any reasonably

foreseeable offense committed by the person he aids and abets. . . .”). A petitioner

challenging a conviction for insufficient evidence is entitled to habeas relief only

if, when viewing the record in a light most favorable to the prosecution, “no

rational trier of fact could have found proof beyond a reasonable doubt.” Jackson

v. Virginia, 443 U.S. 307, 324 (1979).

      The jury implicitly found that Vallejo should have known that retaliation in

the form of a deadly shooting was a reasonably foreseeable consequence of the

gang fight. As the California Supreme Court noted, the facts of the case support

this finding. The jury heard expert witness testimony that the query, “Where are

you from?” is a verbal challenge that indicates the speaker is prepared to commit

(potentially lethal) violence to elicit “respect,” and that the Lil Watts gang is

known as a violent street gang whose members often commit gun-related crimes,


                                      Page 2 of 3
including homicide. Eyewitness accounts established that the fight was not over

after the physical altercation ended, but rather escalated to a deadly shooting within

a matter of seconds, supporting a finding of one uninterrupted event. Based on the

exclamation at the scene requesting that someone “get the heat,” the jury could

have reasonably found that at least two of the gang members were aware of the

existence of a gun prior to the shooting.

      Because the California Supreme Court reasonably concluded that sufficient

evidence supported Vallejo’s conviction, the state court’s ruling did not involve an

“unreasonable application of Jackson” and habeas relief is unavailable. Creech v.

Frauenheim, 800 F.3d 1005, 1012, 1014 (9th Cir. 2015).

      AFFIRMED.




                                     Page 3 of 3